DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-19, filed on 4/11/2019


Information Disclosure Statement
4.	An initialed and dated copy of Applicant's IDS form 1449, filed 4/11/2019, is attached to the instant Office action.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

6.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US Publication 2018/0217910 A1)
	As per claim 1, Yang teaches A computer-implemented method for managing log files for recording operations on data stored in a database, the operations comprising reading or writing data to the database, the method comprising: (see Abstract)
updating a set of log files by writing data indicative of one or more operations that have been performed to data stored in a database to the set of log files, the set of log files having an allocated first portion of storage; (paragraph 0018, 0030, 0036, a log monitor tracks changes to a log based on database operations and requests, and memory space is dynamically allocated for the logs)
monitoring the first portion of storage while the set of log files are being updated; (paragraph 0019, 0020, 0027, the log monitor tracks changes to log information associated with memory storage) 
and dependent on a determination that an available portion of the first portion of storage is below a predetermined size, allocating a second portion of storage for the set of log files while the set of log files are being updated. (paragraph 0020, 0021, 0028, 0056, the changed log is monitored to be below a threshold size and new log files with allocated memory are created; Additionally, “dependent on a determination that an available portion of the first portion of storage is below a predetermined size” indicates intended use, as the limitation is a contingent limitation that is not required to be taught; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 
As per claim 2, Yang teaches monitoring the first portion of storage while the set of log files are being updated comprises periodically determining a size of the available portion of the first portion of storage. (paragraph 0018, 0021, periodic offload of log files for re-allocation)
As per claim 3, Yang teaches monitoring the first portion of storage while the set of log files are being updated comprises determining a size of the available portion of the first portion of storage in response to receiving a request to perform one or more operations to data stored in the database. (paragraph 0020, size threshold)
As per claim 4, Yang teaches the predetermined size is dependent on a rate of operations being performed to data stored in the database. (paragraph 0033, data collection rates for load balancing)
As per claim 5, Yang teaches updating a tracking file comprising an indicator of a portion of the set of log files to indicate a most recently updated portion of the set of log files. (paragraph 0030, current logs)
As per claim 6, Yang teaches updating the tracking file is performed periodically. (paragraph 0030, periodically scan)
As per claim 7, Yang teaches writing data indicative of one or more operations that have been performed to data stored in the database to the set of log files comprises generating one or more log records in the set of log files, each log record corresponding to a log sequence indicator indicating a relative sequence in the set of log files. (paragraph 0019, 0023, create log records, and paragraph 0030, 0040, log identifiers)
As per claim 8, Yang teaches the indicator of a portion of the set of log files corresponds to a log record in the set of log files. (paragraph 0030, 0040, log identifiers)
As per claim 9, Yang teaches updating the indicator of a portion of the set of log files comprises using a log sequence indicator corresponding to a most recently generated log record as at least part of the indicator of a portion of the set of log files. (paragraph 0030, 0040, current logs and log identifiers)
As per claim 10, Yang teaches the indicator of a portion of the set of log files is updated in response to generating a log record. (paragraph 0030, 0040, current logs and log identifiers)
As per claim 11, Yang teaches the indicator of a portion of the set of log files is updated in response to generating each log record. (paragraph 0030, 0040, current logs and log identifiers)
As per claim 12, Yang teaches updating the indicator of a portion of the set of log files comprises selecting a log sequence indicator which is higher than the log sequence indicator corresponding to the most recently generated log record to be used as at least part of the indicator of a portion of the set of log files. (paragraph 0052, 0057, greater than threshold size)
As per claim 13, Yang teaches a size of the second portion of storage is dependent on a rate of operations being performed to data stored in the database. (paragraph 0033, data collection rates for load balancing)
As per claim 14, Yang teaches a size of the second portion of storage is determined in response to receiving a request to perform one or more operations to data stored in the database. (paragraph 0020, size threshold)
As per claim 15, Yang teaches allocating the second portion of storage comprises re-allocating a part of the first portion of storage that has been allocated to a subset of the set of log files that have been updated. (paragraph 0021, 0024, truncate log)
As per claim 16, Yang teaches the tracking file is a first tracking file having a first indicator of a portion of the set of log files and the computer-implemented method comprises alternately updating the first tracking file having the first indicator of a portion of the set of log files and updating a second tracking file having a second indicator of a portion of the set of log files. (paragraph 0045, 0046, append log entries)
As per claim 17, Yang teaches the computer implemented method comprises updating a plurality of said first and second tracking files. (paragraph 0023, 0045, 0046, reporting entries append log entries)

As per claim 18, Yang teaches A non-transitory computer readable storage medium comprising computer-readable instructions which, when executed by a processor, cause the processor to: (see Abstract)

monitor the first portion of storage while the set of log files are being updated; (paragraph 0019, 0020, 0027, the log monitor tracks changes to log information associated with memory storage) 
and dependent on a determination that an available portion of the first portion of storage is below a predetermined size, allocate a second portion of storage for the set of log files while the set of log files are being updated. (paragraph 0020, 0021, 0028, 0056, the changed log is monitored to be below a threshold size and new log files with allocated memory are created; Additionally, “dependent on a determination that an available portion of the first portion of storage is below a predetermined size” indicates intended use, as the limitation is a contingent limitation that is not required to be taught; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations. Therefore intended use limitations are not required to be taught, see MPEP § 2103 Section I(C), MPEP 2111.04)

As per claim 19, Yang teaches A database system comprising: (see Abstract)
at least one processor; (Figure 6 reference 601)
and at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processor, cause the database system to: (Figure 6 reference 607)
update a set of log files by writing data indicative of one or more operations that have been performed to data stored in the database to the set of log files, the set of log files having an allocated first portion of storage; (paragraph 0018, 0030, 0036, a log monitor tracks changes to a log based on database operations and requests, and memory space is dynamically allocated for the logs)
monitor the first portion of storage while the set of log files are being updated; (paragraph 0019, 0020, 0027, the log monitor tracks changes to log information associated with memory storage)
and dependent on a determination that an available portion of the first portion of storage is below a predetermined size, allocate a second portion of storage for the set of log files while the set of log files are being updated. (paragraph 0020, 0021, 0028, 0056, the changed log is monitored to be below a threshold size and new log files with allocated memory are created; Additionally, “dependent on a determination that an available portion of the first portion of storage is below a predetermined size” indicates intended use, as the limitation is a contingent limitation that is not required to be taught; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Volvoski (US Publication 2019/0163647 A1)
Parikh (US Publication 2016/0283503 A1)
Matsuzawa (US Publication 2015/0331793 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168